Citation Nr: 1417488	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  11-25 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for coronary artery disease, prior to March 27, 2003.  

2.  Entitlement to an initial rating higher than 30 percent for coronary artery disease from August 1, 2003, to May 25, 2004.  

3.  Entitlement to an initial rating higher than 60 percent for coronary artery disease from May 25, 2004 to September 6, 2007.  

4.  Entitlement to an initial rating higher than 10 percent for coronary artery disease from September 6, 2007, to November 18, 2008.  

5.  Entitlement to an initial rating higher than 30 percent for coronary artery disease from November 18, 2008 to May 18, 2010.

6.  Entitlement to an initial rating higher than 60 percent for coronary artery disease, from May 18, 2010.  

7.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).  

8.  Entitlement to an initial rating higher than 50 percent for PTSD, from December 21, 2010.  

9.  Entitlement to an effective date prior to May 18, 2010, for the grant of a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Michael J. Mooney, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of October 2009 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In November 2011 correspondence, the issue of entitlement to an earlier effective date for the grant of service connection for coronary artery disease was withdrawn.  

The issues have been recharacterized to comport with the evidence and this decision.  

The issues of entitlement to initial higher ratings for coronary artery disease during the period of the appeal, along with the issues of an initial rating higher than 50 percent for PTSD since December 21, 2010, and an effective date prior to May 18, 2010 for the grant of a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

From December 21, 2010, PTSD most nearly approximates occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial 50 percent rating for PTSD, from December 21, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2013).  


Notice and Assistance

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  

The claim was subsequently readjudicated, most recently in an August 2011 statement of the case.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration due to PTSD.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appeal stems from the initial 30 percent evaluation assigned following the grant of service connection for PTSD in an October 2009 rating decision, effective in June 2004.  

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Veteran has been assigned a 30 percent rating for PTSD under Diagnostic Code 9411 of the General Rating Formula for evaluating psychiatric disorders.  See 38 C.F.R. § 4.130.  

Under Diagnostic Code 9411, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The December 21, 2010 VA examination report reflects increased depressive symptoms, decreased interest in activities, and diminished self care due to depressed mood.  Consistent with the objective findings, the examiner concluded that the symptoms would likely have a moderate impact on the Veteran's ability to hold a job.  The Board finds the Veteran's psychiatric symptoms due to PTSD and depressive disorder more nearly approximate the criteria for a 50 percent rating, from December 21, 2010, the date of the VA examination.  

Prior to December 21, 2010, a rating higher than 30 percent rating is not warranted.  

An August 2004 VA treatment record reflects the Veteran was active in church, had hobbies, and cared for and about his wife and children.  An October 2004 VA treatment record reflects that the Veteran was pleasant and cooperative, alert, and fully oriented.  Mood was stable and thought processes were logical and goal directed.  No disturbed thought content or perceptual abnormalities were reported, and he denied suicidal or homicidal ideation.  

Although some depressive symptoms were attributed to service in a July 2005 VA examination report, the symptoms were determined to be mild.  The examiner reported that the Veteran gets along well with his wife of 34 years and satisfactorily with his children, and that he stopped working after 30 years due to a heart attack.  There was no impairment of thought processes or ability to communicate, no inappropriate behavior, and no difficulty with concentration, other than mild difficulty with recent recall.  Eye contact was good and only a mildly blunted affect was reported.  

The examiner concluded that the Veteran's judgment and insight rendered him capable of managing his finances.  Even in consideration of all of his psychiatric symptoms related to PTSD and depressive disorder, the evidence does not establish occupational and social impairment with reduced reliability and productivity due to PTSD and related symptoms, prior to December 21, 2010.  

Consistent with the 2004 and 2005 evidence is the July 2009 VA examination report.  The report reflects the Veteran was casually, cleanly, and appropriately dressed.  He was alert and oriented, and behavior and speech were normal.  Both eye contact and communication were good.  His mood was euthymic, and his affect congruent and appropriate.  Thought process and content were normal.  No signs of delusions or hallucinations were reported, and he denied suicidal and homicidal ideation, plan, or intent.  

The examination report reflects the Veteran stopped working after 30 years due to downsizing in the company as well as a heart attack, not PTSD.  Although the Veteran reported having had significant problems with authority and difficulty getting along with others when he had been employed, the 30 percent rating assigned contemplates impairment in earning capacity, including loss of time from exacerbations, if any, due to PTSD and related symptoms.  38 C.F.R. § 4.1 (2013).  The evidence does not establish occupational and social impairment with reduced reliability and productivity.  

Although the July 2009 examiner reported that irritability caused some friction in friendships and to a lesser degree in family relationships, feelings of detachment and estrangement were noted to have only a mild impact on his ability to form close relationships.  A few good relationships outside of his family were reported.  

Consistent with the objective findings reported is the Global Assessment of Functioning (GAF) score of 61 assigned in a January 2005 VA treatment record, along with the GAF score of 65-70 assigned on VA examination in July 2005.  To the extent the July 2005 VA examiner noted the GAF score represented mild to at most moderate impairment on social and occupational functioning, both a GAF score in the range of 61 to 70 and the 30 percent rating assigned prior to December 21, 2010, contemplate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but generally functioning satisfactorily, with some interpersonal relationships.  Regardless, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder.  

Comparing his reported and documented psychiatric symptoms to the rating schedule, he does not manifest or nearly manifest the behavioral elements of 50 percent disability due to symptoms of PTSD and depressive disorder at any time prior to December 21, 2010.  Significantly, the evidence does not demonstrate deficiencies in the most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  Thus, an initial rating higher than 50 percent is not warranted prior to December 21, 2010.  

The Veteran is competent to report his symptoms and they have been considered by the medical professionals and the Board.  

The competent and probative evidence establishes that PTSD and depressive symptoms result in occupational and social impairment with reduced reliability and productivity, and no more, from December 21, 2010, and no earlier.  Accordingly, a 50 percent rating is warranted for PTSD from December 21, 2010.  


ORDER

A 50 percent rating for PTSD, from December 21, 2010, is granted.  


REMAND

The Veteran seeks a disability rating in excess of 50 percent for service-connected PTSD, since December 21, 2010.  The Veteran has indicated that his disability has worsened since his last VA examination in December 2010.  As such, the Veteran is to be scheduled for a VA examination to assess the current nature, extent and severity of his PTSD and related symptoms.  

With respect to higher initial evaluations for coronary artery disease, the RO has assigned staged ratings, that is, separate evaluations for separate periods of time based on the facts found.  A temporary total evaluation for coronary artery disease was assigned under the provisions of 38 C.F.R. § 4.30 for the period from March 27, 2003 to August 1. 2003, to reflect convalescence.  

The only Compensation and Pension examination in association with the claim for initial higher ratings for coronary artery disease was accomplished in November 2010 and, although VA treatment records reflect relevant findings, the evidence does not encompass all of the rating criteria pertinent to coronary artery disease during the lengthy appeal period.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994) (VA examination must contain reference to the pertinent criteria to be adequate).  

The Veteran must be afforded a VA examination which includes a retrospective medical opinion addressing the symptoms and severity of his coronary artery disease from February 12, 2003.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

An opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121 (1991); see also Floyd v. Brown, 9 Vet. App. 88, 93 (1996).

The July 2005 VA examination report notes long-term disability through a prior employer secondary to myocardial infarction.  An attempt must be made to obtain the records.  

Because the outcome of the increased rating claims on appeal may have an impact on the issue of entitlement to an effective date earlier than May 18, 2010, for the award of a TDIU, the Board finds the issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board is unable to review the issue of entitlement to an earlier effective date for the award of a TDIU until the increased rating claims are resolved.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain the employer disability records referenced in the July 2005 VA examination report.  All unsuccessful efforts in this respect must be documented in the record.  

2.  After completion of the above, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

The examiner is to identify the nature, frequency and severity of all current psychiatric symptoms, and specifically address the degree of social and occupational impairment caused by the Veteran's psychiatric symptoms, since December 21, 2010. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA coronary artery disease examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

The examiner must address the nature, extent, and severity of the Veteran's coronary artery disease from February 12, 2003 to the present.  The examiner is to report all pertinent symptoms and findings and estimate the level of functional impairment due to coronary artery disease present during the entire appeal period. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


